Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, claims 1-201 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  MANUFACTURING METHOD AND PROCESSING DEVICE FOR DISPLAY SUBSTRATE EACH APPLYING MANETIC FILED DURING AGING CURRENT BEING GENERATED. 




Claim Rejections - 35 USC § 1022  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2016/0212807 A1 to Eberson et al. ("Eberson").
Fig. 9 of Eberson has been provided to support the rejection below: 	

    PNG
    media_image1.png
    352
    497
    media_image1.png
    Greyscale

	
Regarding independent claim 1, Eberson teaches a manufacturing method for a display substrate 30 (para [0067] - "LED load 30"; LED necessarily includes a substrate; para [0082] - "The system described above provides an intelligent control system which reduces the output (current) when the LED voltage reaches its EOL defined voltage or power output. This enables the usable lifetime to be extended, and also the aging effect due to the power increase is reduced."), the display substrate comprising a light emitting device (see Fig. 9 for example), and the manufacturing method comprising:
	applying an electrical signal to the display substrate 30 to generate aging current flowing through the light emitting device ([0056] - "For example, EOL algorithm can be triggered when an aged, cold LED is switched on and the initial LED voltage rises above the EOL trigger level (the 20 Volts in this example)."; para [0007] - "To prevent that the temperature of the LED becomes too high, the end-of-life (EOL) behaviour..."; para [0069] - "The transistor switch 34 is operated to periodically apply the unregulated DC input voltage 32 across the inductor 36 for relatively short time intervals (in FIG. 9 a single inductor is depicted to schematically represent one or more actual inductors arranged in any of a variety of serial/parallel configurations to provide a desired inductance.");
	applying a magnetic field to the display substrate 30 for at least part of a time, during which the electrical signal is applied to the display substrate 30 (para [0070] - "During the intervals in which the transistor switch is 'on' or closed and thereby passing the input voltage to the inductor, current flows through the inductor based on the applied voltage and the inductor stores energy in its magnetic field. When the switch is turned 'off' or opened so that the DC input voltage is removed from the inductor, the energy L through the inductor continues to flow in the same direction, with a diode 37 now conducting to complete the circuit. As long as current is flowing through the diode 37, the voltage VL across the inductor is fixed, causing the inductor current IL to decrease linearly as energy is provided from the inductor's magnetic field to the capacitor and the load."), the magnetic field being used to increase the aging current (A limitation of "the magnetic field being used to increase the aging current" is directed to an intended use or result of the step of applying the magnetic field, so it may not limit the method of claim 1. Since Eberson teaches inducing an magnetic field in the inductor which is electrically connected to the LED load 30, the step of applying or inducing the magnetic field taught by Eberson is reasonably capable of being used or resulting in the increasing the aging current."). 
	Regarding independent claim 10, Eberson teaches a processing device (see Fig. 9) for a display substrate 30 (para [0067] - "LED load 30"; LED necessarily includes a substrate; para [0082] - "The system described above provides an intelligent control system which reduces the output (current) when the LED voltage reaches its EOL defined voltage or power output. This enables the usable lifetime to be extended, and also the aging effect due to the power increase is reduced."), the display substrate comprising a light emitting device (see Fig. 9 for example), and the processing device comprising:
	an electric signal applying device 32 (para [0069] - "The transistor switch 34 is operated to periodically apply the unregulated DC input voltage 32 across the inductor 
	a magnetic field generating device 34 (para [0071] - "When the switch 34 is on, a voltage is applied across the inductor. This applied voltage causes a linearly increasing current to flow through the inductor (and to the load and the capacitor) based on the relationship VL=LdIL/dt.") configured to apply a magnetic field to the display substrate 30 for at least part of a time, during which the electrical signal is applied to the display substrate 30 (para [0070] - "During the intervals in which the transistor switch is 'on' or closed and thereby passing the input voltage to the inductor, current flows through the inductor based on the applied voltage and the inductor stores energy in its magnetic field. When the switch is turned 'off' or opened so that the DC input voltage is removed from the inductor, the energy stored in the inductor is transferred to a filter capacitor 38 which functions to provide a relatively smooth DC output voltage to the LED load 30."; para [0072] - "When the transistor switch 36 is turned off, the current IL through the inductor continues to flow in the same direction, with a diode 37 now conducting to L across the inductor is fixed, causing the inductor current IL to decrease linearly as energy is provided from the inductor's magnetic field to the capacitor and the load."), the magnetic field being used to increase the aging current (A limitation of "the magnetic field being used to increase the aging current" is directed to an intended use or result of the step of applying the magnetic field. Since Eberson teaches inducing an magnetic field in the inductor which is electrically connected to the LED load 30, the step of applying or inducing the magnetic field taught by Eberson is reasonably capable of being used or resulting in the increasing the aging current.").

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 2 or (ii) claim 2 is rewritten in independent form to include all of the limitations of its base claim 1.
Claim 3 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 3 or (ii) claim 3 is rewritten in independent form to include all of the limitations of its base claim 1.
Claim 4 is objected to, but would be allowable, because it depends from the objected to, but allowable claim 4. 
Claim 5 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 5 or (ii) claim 5 is rewritten in independent form to include all of the limitations of its base claim 1.
Claim 6 and 7 are objected to, but would be allowable, because they depend from the objected to, but allowable claim 5.
Claim 8 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 8 or (ii) claim 8 is rewritten in independent form to include all of the limitations of its base claim 1.
Claim 9 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 9 or (ii) claim 9 is rewritten in independent form to include all of the limitations of its base claim 1.
Claim 11 is objected to, but would be allowable if (i) its base claim 10 is amended to include all of the limitations of claim 11 or (ii) claim 11 is rewritten in independent form to include all of the limitations of its base claim 10.
Claims 12-15 and 19 are objected to, but would be allowable, because they depend from the objected to, but allowable claim 11.
Claim 16 is objected to, but would be allowable if (i) its base claim 10 is amended to include all of the limitations of claim 16 or (ii) claim 16 is rewritten in independent form to include all of the limitations of its base claim 10.
Claims 17, 18 and 20 are objected to, but would be allowable, because they depend from the objected to, but allowable claim 16.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2019/0013491 A1 to Chen et al.
Pub. No. US 2019/0006595 A1 to Xu et al.
Pub. No. US 2018/0356920 A1 to Liu et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        03 November 2021

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant preliminarily amended claims 1, 3, 4, 5, 9, 10, 12 and 13 on 03/30/2020.
        
        2 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status